Negotiation of an EU-Central America Association Agreement - Negotiation of an EU-Andean Community Association Agreement (debate)
The next item is the joint debate on
the report by Willy Meyer Pleite, on behalf of the Committee on Foreign Affairs, on a European Parliament recommendation to the Council on the negotiating mandate for an association agreement between the European Union and its Member States, of the one part, and the countries of Central America, of the other part, and
the report by Luis Yañez-Barnuevo García, on behalf of the Committee on Foreign Affairs, on the European Parliament's recommendation to the Council on the negotiating mandate for an association agreement between the European Union and its Member States, of the one part, and the Andean Community and its member countries, of the other part.
rapporteur. - (ES) Mr President, the Fourth European Union-Latin America and Caribbean Summit, last spring in Vienna, gave the green light to the start of negotiations of a strategic association agreement between Europe and the Andean Community. In this report I propose some thirty recommendations for the Council and the Commission to take into account when drawing up the negotiation guidelines. We want this association to be ambitious, broad and wide-ranging, in line with the association with the twins, Mercosur and Central America, because we believe it to be a strategic requirement for both regions.
In view of their history, language, culture, beliefs and values, as well as their common view of the world and their support for multilateralism and the United Nations system, Latin America and Europe are destined to become strategic allies in a globalised world. This is the case for the Andean countries in particular, where there are certain pockets of extreme poverty and the continent's greatest inequalities.
The agreement must have three pillars. A political-institutional pillar, a cooperation pillar and a trade pillar. In the political and security field, we should create a Euro-Andean Peace and Security Charter, implement a permanent political dialogue, promote the quality of democracy, social cohesion, support for governability, poverty reduction, human exchanges, combating terrorism, conflict prevention and coordination in terms of the reform of the United Nations, as well as civilian and military crisis management operations.
The second pillar is the promotion of sustainable human development and gradual access for Andean products to European markets, under competitive conditions, taking account of the immense economic imbalances and the degree of integration between Europeans and Andeans, which will require a review of the CAP and subsidies from the Union.
The third pillar is trade itself, but unlike other models with third countries, such as the Andean countries' agreements with the United States, they must not be free trade agreements in the strict sense, or free trade agreements pure and simple, but rather they must take account of the huge gulf separating the two regions. Without economic measures to provide support, cooperation and funding, purely commercial policies would not be able to play their role of contributing to development.
The inclusion of labour rights, particularly for indigenous and tribal peoples, the protection of decent working conditions, non-discrimination and equality between men and women in the workplace and the eradication of child labour must be included in the agreement. We must also stress in particular the importance of European investment as an essential factor in the development of those countries, as well as the need for European companies to apply the same standards with regard to working conditions as they do in European countries.
Immigration, as a phenomenon and as a source of opportunities, must be included in the agreement, with protection for the rights of immigrants, and transfers of money must be made easier, cheaper, more transparent and more secure.
The environmental chapter, which must have a prominent place in the agreement, must include the establishment of common policies aimed at energy saving, diversification, the promotion of alternative and renewable energy sources and the reduction of polluting emissions, in line with the approach taken by the last European Council.
In summary, Mr President, Commissioner, I believe that the objective must be for us to be in a position to conclude this ambitious strategic association agreement between the European Union and its Member States and the Andean Community and its Member States at the Fifth European Union-Latin America and Caribbean Summit in Lima in 2008.
rapporteur. - (ES) Mr President, it is clear to everybody that this debate that is going to take place in Parliament comes at a significant time for Latin America in general. It comes at a time when its people seem to be forcefully questioning the policy that has impoverished them. They are currently questioning the policy of neo-liberal formulae. President Bush's visit to Latin America is ample evidence of this.
Specifically, with regard to the Association Agreement with Central America, the European Union owes an historical debt to that region. We played a very significant role during the 1980s in Central America's process of pacification and democratisation - the San José agreements, the Esquipulas agreement - in which the European Union detached itself from the United States, adopting an autonomous position, and played a crucial role.
Central America's current situation is abundantly clear: there is very weak economic growth - currently 0.6% - rates of poverty that remain similar to those of the 1990s, and increasing inequalities.
Peace agreements have yet to be verified. The same is true in the fields of human rights, impunity and corruption, and regional integration is still very weak.
Within this context, this humble rapporteur opted for a certain kind of report with a view to determining what type of association we wanted. I based it on three fundamental pillars: political dialogue with a view to good governance, development cooperation to contribute to eliminating the structural causes of poverty and inequality, and trade under conditions of fairness and mutual benefit based on complementarity and solidarity. An agreement that seeks regional integration in order to contribute to the balanced and fair redistribution of Central America's income and wealth. That was the context. We wanted an agreement that did not turn into an agreement on a free trade area and on privatisation of public services. In short, we did not want political dialogue and cooperation to be overrun by free trade formulae.
I am convinced that a trade agreement of a pronounced neo-liberal nature between unequal regions - unequal in all senses of the word - would simply increase that inequality and promote exploitation by a business elite, leading to an even greater cycle of dependency, exclusion, poverty and extremely high social and environmental costs.
I believe that trade and cooperation must be geared towards sustainable development at regional level, benefiting the people, rather than a series of projects benefiting transnational capital, such as the Puebla-Panama Plan or the European Investment Bank.
It was with that intention that I drew up my humble report, with the cooperation of many civil society organisations from Europe and Central America. Parliament's Committee on Development and Committee on International Trade then naturally issued their opinions on the report. I would of course like to thank you for all of the contributions that improved the text from the point of view of the approach I wished to maintain throughout this process.
I would like in particular to thank Miguel Ángel Martínez for his always fair and cooperative contributions, in this case from the Committee on Development. In the opinion of the Committee on International Trade, Mr Susta presented some very significant amendments to the text which truly distort the report that I intended to present to the House.
The true intention was to produce a balanced report, based on those three pillars that I mentioned before, but, in practice, the amendments as a whole created a document that essentially sought the establishment of a free trade area.
On that point, my intention was to try to tone down that approach as far as possible. I am talking about the approach of trying to give Central America the impression that what we Europeans are seeking is essentially a free trade area. We agreed on seven compromise amendments with Mr Salafranca, of the Group of the European People's Party (Christian Democrats) and European Democrats, Mr Obiols, of the Socialist Group in the European Parliament, and Mr Susta, of the Group of the Alliance of Liberals and Democrats for Europe, and I would like to thank them once again most warmly for their efforts to agree on a way to tone down the report and not to spoil it.
I would of course, however, like to thank Mr Obiols and Mrs De Kayser, of the Socialist Group in the European Parliament, and Mr Romeva, of the Group of the Greens/European Free Alliance, for their amendments, because they improve and provide more detail on this desire to turn the mandate into a clear mandate for an association agreement of that kind, one that does not include a free trade area.
This has been a good thing to a certain extent because, as I have said, we have managed to tone down such significant points as letter v), which explicitly recommends that the free trade area should be a priority strategic objective, and makes references to the CAFTA Plan, and we have naturally managed to tone it down, but not sufficiently so.
I do not know whether this has happened before, but I am going to recommend to my group that it abstain from the vote on this report, because I do not believe that it has achieved my intended objective, which was to produce a balanced report.
In any event, I am very interested to hear the opinion of Parlacen, the Central American Parliament, and of Central America's political organisations, and my hope is that, when the negotiation begins, the European Commission will bear in mind that what Central America is asking for is not a carbon copy of the United States' position, but an equidistant, different and autonomous position.
Member of the Commission. Mr President, let me first welcome, also on behalf of my colleague, Benita Ferrero-Waldner, the remarkable work of the two rapporteurs as well the constructive analysis and comments made by the Committee on Foreign Affairs, the Committee on Development and the Committee on International Trade concerning the different aspects and perspectives for future agreements with these regions.
The conclusion of association agreements with Central America and the Andean Community is a long-standing strategic objective for both regions, confirmed repeatedly by the Heads of State and Government at the summits in Guadalajara and Vienna.
With the negotiation of these agreements, the EU shows its commitment to the region and its determination to reinforce its relations with all Latin American countries. Europe and Latin America are natural partners, and closer ties with Central America and the Andean Community will contribute to a stronger partnership, both politically and economically.
The agreements will be negotiated on a region-to-region basis in order to provide further impetus to the regional integration processes both in Central America and in the Andean Community. As repeatedly emphasised, also by the European Parliament, regional integration is key to political and social stability. It will also help to insert these regions more successfully into the world economy by developing larger and more stable economies able to attract investment. Nevertheless, it is worth dispelling the idea that the EU tries to 'impose' its own model: regional integration should be developed by each region on the basis of its own ambitions and agenda.
The association agreements are envisaged as comprehensive agreements, embracing the whole array of the multifaceted relations of the EU with both regions: political dialogue, cooperation and trade.
The respect and promotion of democratic principles, fundamental human rights, the rule of law and good governance will remain at the core of our relations with Central America and the Andean Community. In addition, the Commission is of the opinion that the association agreements should pay particular attention to the effective implementation of internationally-agreed standards in the human rights, social, core labour and environmental fields in order to enhance sustainable development.
Concerning political dialogue, these agreements will aim to tackle a wide range of matters, such as climate change, energy, migration and the fight against drugs. These are vital not only for both our regions but also for the entire planet. An enhanced dialogue with Central America and the Andean Community aims to seek constructive engagement towards effective multilateralism and international governance that may respond to the world challenges of the 21st century.
The political chapter of the association agreements will be accompanied by measures aiming to enhance bi-regional trade and investment in a balanced and fair way. This should be pursued not only through the progressive and reciprocal liberalisation of trade in goods and services, but also by establishing a fair and transparent regulatory framework. Asymmetries between our regions should also be taken into account. The trade part of the agreement will be fully consistent with WTO rules and obligations, while going beyond its basic rules, so as to maximise the mutual and long-term benefits of bi-regional trade liberalisation.
Cooperation between the two sides is to be deeply rooted in the global objectives and principles established by our development policy, such as the European Consensus on Development, as well as by the international agreements to which we are party, including the Millennium Development Goals, and the Paris Declaration on Aid Effectiveness. Social cohesion will be a priority. The cooperation chapter should reflect the willingness to work jointly and to exchange experiences. It should also reflect solidarity towards the poorest and most excluded people.
Let me conclude with an overview on the preparation of these negotiations: the draft negotiating directives were adopted by the Commission on 6 December 2006 and are currently under discussion with Member States. The Commission hopes to have the negotiating directives adopted and, if conditions allow, actually to start negotiating with these two Latin American sub-regions within the first half of this year. If we manage to stick to this ambitious timetable, it will be largely thanks to your support and determination to enhance relations between the EU and Latin America, in particular with these two regions.
draftsman of the opinion of the Committee on Development. - (ES) Mr President, the initial report presented to us by Mr Meyer on the Association Agreement between the European Union and the countries of Central America provided the basis of the opinion that we drew up in the Committee on Development. We agreed in very general terms with his proposals and we also agreed on a series of recommendations from our Committee on Development with regard to them. Mr Meyer proved to be very receptive and we jointly signed seven amendments introducing the specific concerns of the Committee on Development.
I must point out, ladies and gentlemen, that I find the text being presented to the House to be very anaemic compared to the initial proposals. They have been reworked in a largely neo-liberal vein, perhaps reflecting the thinking of the majority of Parliament.
The truth is that we can live with these texts thanks to the compromises. We will vote for them, but we will not be voting with any enthusiasm, since they do not square with the needs of Central America or with the aspirations of its people and also because this text will not increase the European Union's standing within those societies.
Of the seven amendments proposed by the Committee on Development, three have been accepted. They stress that the Association Agreement between the European Union and Central America must include the development cooperation dimension and therefore take up the priorities defined in the European cooperation consensus, as the Commissioner has said: the eradication of poverty and the achievement of the Millennium Goals. As a result of those acknowledgements and the importance we attach to producing this agreement, the text that we will vote on contains just the minimum required for us to support it.
Mr President, Commissioner, I would like to thank the rapporteur for a comprehensive and balanced report, which is exceptionally significant in today's world. It is a vital signpost and an aid to negotiating the Association Agreement between the European Union and the Andean Community at a crucial moment of political and economic change in the region.
The Andean Community is a productive and cohesive system integrating individual Latin American countries. Both parties - the European Union and the Andean Community - will benefit from a deepening of mutual political and economic relations. The guidelines drawn up for the Council are a cohesive and comprehensive document containing all the necessary elements for satisfactory cooperation. The rapporteur highlights the key role of political dialogue, the promotion of sustainable development, education and human rights. He also emphasises the importance of the fight against drugs, arms trafficking and organised crime, and stresses that this cooperation must be based on free trade. The Association Agreement must gradually liberalise trade and develop political relations, whilst simultaneously promoting democracy and the social and cultural rights characteristic of the region.
I am pleased that the role of small and medium-sized enterprises in the association process has been included in the negotiation guidelines, something which I stressed in my opinion for the Committee on International Trade. As we are all well aware, the SME sector is one of the main sources of economic growth, and has a key impact on living standards and poverty reduction. For that reason, I think we have to lay particular emphasis on promoting this sector by making access to loans easier for SMEs, eliminating unnecessary trade barriers, and implementing programmes aimed at innovation and development.
draftsman of the opinion of the Committee on International Trade. - (IT) Mr President, ladies and gentlemen, I shall focus on the Meyer report, which addresses an important initiative for the European Union, which must come to view Central America as an opportunity, encourage trade and gradually reduce tariff barriers over time, but not the freedom of movement of persons, goods or services, thereby making the most of the specific characteristics of these countries.
This means increasing cooperation and development, protecting the social and individual dignity of the weakest members of society and gradually opening up our markets primarily to these countries' local farming produce, which still accounts for a large proportion of their GDP.
The Committee on International Trade has, as usual, made a contribution in line with its area of expertise, but the growth in competitiveness of the countries of Central America is undoubtedly a prerequisite for the political stabilisation of an area that is still suffering the consequences of the violent clash between the tyrannical institutions and the revolutionary forces of some years ago, a clash that caused hundreds upon hundreds of thousands of deaths and that convulsed that geopolitical area.
The report's cultural and political approach is therefore positive, and I do not believe that it has been watered down by the Committee on International Trade's proposal. Furthermore, the fact that some of its guidelines have been accepted in substance has helped to combine the issue of the creation of a free trade area with the more general set of issues linked to the development of democracy in that geopolitical area.
on behalf of the PPE-DE Group. - (ES) Mr President, Commissioner, ladies and gentlemen, the reports presented by Mr Yañez and Mr Meyer respond to our Parliament's long-standing call for the Andean and Central American Communities also to have association agreements, like those that we have with other parts of the region, and hence to benefit from the most well-tuned and developed instruments that the European Union has in its relations with third countries.
These are clearly not the only areas with which the European Union is negotiating association agreements, Mr President. Since the Trade Commissioner is with us here this evening, I would like to take this opportunity to ask him to make a special effort with regard to some negotiations that have been dragging on for too long now, which are the European Union's negotiations with Mercosur.
I appreciate the difficulties facing those negotiations. They are not entirely due to the will of the European Union, of course, but I believe that we should make an effort to try to give them some impetus so that they can move forward.
Mr President, I would like to point out that, in the first and second generation agreements between the European Union and the countries of Latin America, the emphasis was placed on research and development, in the third generation the emphasis was placed on the democratic clause, and in this fourth generation of association agreements the accent is being placed on a gradual and reciprocal liberalisation of trade.
This does not mean that the commercial aspects are the most important, naturally. As the Commissioner said a moment ago, this association provides the foundations for the relationship in terms of political dialogue, respect for human rights, for democratic values, respect for the rule of law, and the fight against corruption.
It is clear, however, that we cannot ignore the importance of free trade, which is something that the Central American and Andean countries are asking for, and in that regard, my only recommendation, Mr President, is that this ambitious timetable that the Commissioner has told us about, given that the Commission has approved the negotiation guidelines and Parliament is going to approve them tomorrow as well, can be given substance as soon as possible, because we have already waited too long for the Andean and Central American Communities to have association agreements, like those with Mexico and Chile, which have produced excellent results, by the way.
on behalf of the PSE Group. - (ES) Mr President, our group has been seeking a consensus with regard to the reports by our fellow Members, Mr Yañez and Mr Meyer. He has sought compromise amendments, because we believe that it is important to send a message to the Latin American sub-regions in question that what the European Union is proposing is not merely a free trade agreement, but an agreement with a broader scope that takes fundamental account of political agreement and development cooperation.
If I have understood the essential discussion that has taken place in this Parliament with regard to these two reports, it appears that the representatives of the European People's Party's position places more emphasis on the free market aspects of these negotiations, while others, including our Socialist Group, attach more importance to political agreement, solidarity, support for democratic institutions, the fight against poverty and the fight against violence.
If we consider the actual context of commercial relations between the European Union and Central America, for example, we will see that the European Union's trade with Central America represents around 0.3% of our external trade and that, in Central America too, trade with the European Union represents no more than 9 or 10% of their external trade.
If we apply the classic maxim primum vivere, deinde philosophare [live first, philosophise later], we will soon reach the conclusion that, given the situation in these countries, the most crucial aspect of our relations is not so much trade as fighting poverty, fighting lack of security, fighting violence and, in some countries, fighting the increasingly significant problem of drug-trafficking and organised crime. That is the fundamental issue.
A short while ago, a great European journalist, the Pole Kapucinski, said that we only take notice of these countries when there is bloodshed, and he added, 'this is sad, but it is the case'. We are clearly facing a situation in which, having stopped paying attention, after ten years of signing peace agreements in Central America, we must now begin to take more notice and take the greatest possible advantage of the possibilities offered by the opening up of negotiations on an association agreement which we believe must enjoy the greatest possible consensus and majority support in this Parliament.
on behalf of the UEN Group. - (PL) Mr President, I would like to thank the rapporteurs. Mr Pleite Meyer and Mr Yañez-Barnuevo García, for their fine work on the association agreements with the countries of Central America. Their reports fully address the political aims underlying expansion of cooperation.
The Central American countries, share our European and Latin culture. They are close to us, it is only natural that we should negotiate association with them. The agreement aims to strengthen the position of both parties in a globalised world. At present our assistance to this region is mainly humanitarian in nature. We are giving them a fish rather than a rod. It is China, India and world capital that are helping these countries to help themselves, by building roads, mines, factories, creating jobs and successfully selling their products there.
Our association negotiations should secure economic links that will benefit both Europe and other Central American associated countries. Only on this basis can we build a lasting system of economic and political relations between our societies. It is to be hoped that European capital will play a greater role involved in the countries with which we want to enter into an Association Agreement, alongside Chinese and Indian support.
The Association Agreements between other countries and the European Union are of great political importance and if they prove successful in securing ongoing economic cooperation, they will pass with flying colours.
on behalf of the Verts/ALE Group. - (ES) Mr President, I too would like to begin by congratulating the two rapporteurs on their efforts to seek a consensus amongst the groups with regard to establishing the mandate for negotiating the association agreements with Central America and the Andean region.
Nevertheless, as has also been said, the process of drawing up these reports has revealed that there are profound and significant differences between the groups. Despite the efforts of the rapporteurs, the final text displays a real lack of balance in terms of the three fundamental elements of this agreement: political dialogue, cooperation and trade.
We do not believe that a free trade area is a realistic or appropriate objective for regions as vulnerable as the ones we are discussing here.
We therefore believe that we have missed a good opportunity to encourage bi-regional relations that make it possible to enhance the many dimensions of those relations and ensure the sustainable human development of the Andean and the Central American peoples. Our group will therefore abstain from tomorrow's vote. We regret this. We wish to point out that we want to carry on working, but we regret that a better result has not been achieved for either report.
on behalf of the GUE/NGL Group. - (SV) Mr President, these reports demand that developing countries deregulate, give European companies power where public procurement is concerned, protect European and North American patents and do everything to ensure that large European companies' investments are protected. One of the reports even demands that a free-trade area be set up - in its own words, 'without excluding any sector'. Give some thought to that wording. No, it is not that particular road we should go down. The more deregulation there is, the better it perhaps is for large companies but the worse it is for workers, the environment and local small companies - all designed to be protected by the laws that are being repealed.
Allow me to give two examples. It is good for Monsanto if it succeeds in patenting crops in South America, but bad for farmers and the environment. It is good for European health care companies if the health care sector is exposed to competition, but bad for those who cannot afford to pay for health care. There is an alternative: fair trade instead of unbridled free trade, and cooperation and security instead of competition and a market free-for-all. That is what the peoples of both Europe and Latin America require. I shall now conclude by stating the position of the Confederal Group of the European United Left/Nordic Green Left, namely that we are abstaining from voting.
on behalf of the IND/DEM Group. - Mr President, what is the best way of increasing living standards and human and civil rights in Central American and the Andean Community countries? The question could equally well be applied to the whole of Central and South America and the rest of the economically developing world.
It is in the long-term self-interest of the economically developed and democratic world to use its economic strength to promote economic growth and democracy in the developing world. The best way to do this is by reducing trade barriers worldwide and by concluding trade and cooperation agreements conditional on respect for the rule of law, respect for property and contract rights and respect for human and civil rights.
We have seen how China, even while under the yoke of a dictatorial communist regime, can nevertheless achieve staggering economic development when it embraces capitalist, free-market practices. Capitalism, for all its faults, works. It delivers prosperity, choice and the conditions required for democracy and civilised values. Socialism, for all its idealism, does not work. It delivers oppression, lack of choice and material and political stagnation.
So what the developing countries of the world need is not to follow the example of the quasi-Marxist European Union. They do not need what these reports recommend, which is the export of the worst features of the European Union: economic and political integration and harmonised legislation.
The last thing that these countries need is to follow the example of the failing economic model and increasingly centralised European Union, with its increasingly undemocratic and unaccountable political institutions. These reports call for free trade - which is good - but that must not be conditional on recreating the failing structures of the European Union.
(IT) Mr President, ladies and gentlemen, I should like to begin by congratulating the rapporteur, Mr Yañez-Barnuevo García, on the report on the agreement with the Andean Community. Based as it is on the three pillars, it provides a framework that is not just limited to economic aspects. It was, in fact, the intention of all the institutions to include in the forthcoming association agreement issues such as unemployment, security, migration, social development, the environment, sustainable development and, hence, political stability.
We are concerned to uphold the protection of human, civil, political, economic and social rights and even, in line with EU policies, biodiversity and the protection of ecosystems. There is a need to combat child labour and to provide investment in education, research, science and technology. The major differences within the Andean Community require a commitment to reduce poverty. We should also all like to highlight the need to beat the scourge of narco-terrorism and to do everything possible to eradicate organised crime, corruption, impunity, terrorism, money laundering and arms trafficking. By means of this agreement, we therefore need to promote employment and, above all, the cultivation of crops other than drugs.
We also hope that the association agreement will give a new impetus to the liberalisation of the market and of trade by means of the free trade area, as well as to the controlled customs tariffs and to the simplification and harmonisation of customs procedures. Furthermore, we need to guarantee legal certainty for investors, by refusing point-blank to accept the enforced nationalisations that we have seen take place in recent times.
(PL) Mr President, Commissioner, I would first like to thank Mr Meyer Pleite for preparing the report containing the European Parliament's recommendations to the Council concerning guidelines on the negotiation of an Association Agreement between the European Union and the countries of Central America, and Mr Yañez-Barnuevo García for his report on the guidelines for Association Agreement negotiations between the European Union and the Andean Community.
The recommendations of the European Parliament stress that association agreements, whilst aimed at the gradual liberalisation of trade as well as at political dialogue and collaboration, are also aimed at supporting continuous social development, social cohesion, strengthening democracy, the rule of law and respect for human, political, civil, economic and social rights, not forgetting the cultural and environmental dimensions of these rights.
The countries of the Andean Community and of Central America have in the past 20 years undergone a peaceful transition from authoritarian regimes to democracy. In the 1980s, the European Union played an important role in this process. Through its recommendations, the European Parliament is upholding this tradition.
Nowadays, trade liberalisation cannot be an end in itself. I stress, it cannot be an end in itself, but only a step towards establishing democracy and the rule of law, social development and sustainable development in Latin America. The association agreements with the countries of Central America and the Andean Community must incorporate politics, trade and development.
(PL) Mr President, in Central America, the term 'European Union' is gradually being consigned to the dictionary of rare expressions. European political influence in the region is diminishing, even though in the 1980s those same European countries were instrumental in the democratisation of the region.
Over 11 years, trade turnover between the European Union and Central America fell by 11%, to its current level of 13%, despite unilateral preferential conditions on our part. The Association Agreement should alter this situation somewhat.
The second Association Agreement with the Andean Community coincides with an intriguing political period in the region. The victory of the anti American Left in Venezuela and Bolivia and the altered balance of power in the region is a challenge for the European Union. It actually favours the process of economic and political integration for all of Latin America to a greater degree than MERCOSUR.
I would like to thank the rapporteurs Mr Meyer Pleite and Mr Yañez-Barnuevo García, and only regret that we are debating such important questions just before midnight.
- (ES) Mr President, this time I would like to use my speaking time to lay out the position of my group, the Confederal Group of the European United Left-Nordic Green Left, with regard to the report by Mr Yañez.
He will understand that we are going to vote in the way that we voted on the report that I had the pleasure of presenting to the House. We are going to abstain. We are going to do so for the same reasons, and in the knowledge that Mr Yañez has made a real effort to present a very balanced report with the emphasis on the fundamental thing that Latin America is currently calling for, which is political dialogue and cooperation. With regard to the cooperation aspect, we can play a very significant role compared to the role being played by the United States in Latin America, but unfortunately other Members, essentially those in the Committee on International Trade, have altered this approach substantially.
We are going to abstain. The truth is that our instincts sometimes urge us to go a little further. But we are going to abstain because we also believe that we must listen to the opinion of Latin America and, in this case, its social organisations as well. We are going to take care to ensure that our abstention in this case contributes to the fundamental debate on the Association Agreement with Central America, and we are going to be very critical with a view to producing an association agreement that does not mean a free trade area.
- (PL) Mr President, despite the European Union's undeniable contribution to strengthening the peace process and building democratic structures in the Central American region, its role there has diminished noticeably over the past decade.
As we have already heard, the same trend can be observed in trade, which declined from 24% to barely 13% in 2001. This situation shows clearly how important it is to sign a new Association Agreement between the European Union and the countries of Central America.
Such an agreement, in addition to its indisputable economic benefits, will also impose certain obligations on the European Union, mainly concerning support for the process of democratisation and decentralisation, and improving administrative efficiency in combating violence, corruption and infringements of human rights. These obligations are the reason why the future Association Agreement should be more than merely a trade agreement. It must also incorporate political and social cooperation. The fight against poverty and social inequality can become a very useful tool in strengthening democracy, establishing trust in public institutions and also in the political elite, that ought to be the guardian of these values.
Another very important element of a future Association Agreement would be establishing compulsory environmental protection standards. The system of incentives tested in previous cases should prove useful in this regard.
All the elements I have mentioned should become part of a future Association Agreement, and at the same time pillars of the cooperation between the European Union and the countries of Latin America. It is only by playing an active and committed role in this region that we can contribute to its genuine economic development, social and political stability, and to the establishment of democratic values.
The debate is closed.
The vote will take place on Thursday at 12 noon.